lN THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

 

UN|TED STATES OF AMER|CA,
v. § 3:1a-cR-223
(JUDGE MAR|AN|)
SHAWN CHR|STY,
Defendant.
MEMGRANDUM OPlN|ON
|. INTRoDucTioN

ln a twelve-count Second Superseding indictment filed on December 11, 2018 (Doc.
47), Defendant Shawn Christy (“Defendant”) has been charged with numerous federal
crimes, including threats made against the President of the United States (Count 1) and
others (Counts 2-4), interstate transportation of stolen vehicles (Counts 5-6), and various
firearms offenses (Counts 7-12). Contending that the Second Superseding indictment
improperly joins charges and that such misjoinder unfairly prejudices him, violating Federal
Ru|es of Criminal Procedure 8(a) and 14(a), Defendant has filed a Motion for Severance of
Counts (“Motion for Severance”) (Doc. 67) seeking separate trials for the “threat” counts
(Counts 1-4) and the “fugitive” counts (Counts 5-12). The parties have fully briefed the
Motion for Severance. (Doc. 68, Doc. 79, Doc. 85). For the reasons discussed in detail
below, the Court will deny the Motion for Severance, but will bifurcate the trial proceedings
between Counts 1-11 and 12 (felon in possession of a tirearm) because of the risk of unfair

prejudice

 

 

ll. BAcKGRouND

The list of crimes with which Defendant has been charged has grown. Defendant
was first indicted by a grand jury on July 10, 2018 (Doc. 6) on four counts of issuing threats
in early June 2018 against the President of the United States in violation of 18 U.S.C. § 871,
and against law enforcement and an individual identified as “J.M." in violation of 18 U.S.C. §
875(0). An arrest warrant was issued by Magistrate Judge Mehalchick the same day. (Doc.
9). However, Defendant was not apprehended by law enforcement until October 2018,
when he was arrested in Ohio and was subsequently transferred to this District. (See Doc.
12, Doc. 13). The Government alleges that this delay was due to Defendant’s flight from
this District “to avoid apprehension on [the instant] charges (as well as unrelated state
charges),” and that Defendant committed additional crimes while in flight. (Doc. 79 at 1).

On November 27, 2018, the grand jury issued a superseding indictment, retaining
the four threat counts and adding seven counts: one count of interstate transportation of a
stolen vehicle, and six firearms-related counts, including interstate transportation of a stolen
Hrearm, interstate transportation of a firearm while under an information for a felony, and
unlawful possession of a firearm while a fugitive and a convicted felon. (Doc. 28). All of
these additional offenses were alleged to have been committed in late July and August
2018, after Defendant was first indicted and the arrest warrant issued. (See, e.g., id. at 5
(interstate transportation of stolen 2008 Dodge Caravan between July 29, 2018 and August

3, 2018)). Although not explicit in any of the indictments, the Government asserts in its

 

 

 

response to the Motion for Severance that Defendant wrote notes and letters while evading
law enforcement that explained why he committed crimes “whiie a fugitive" and that gave
“one last warning” to the U.S. Marshals seeking his capture:

[Note:] l have been forced into a war which l did not want to fight, which has

caused me to do many things which l very deeply regret. i can only hope that

any good l am able to do will outweigh the bad on the scales of my life.

[Letter to U.S. Marshals:] l will give you guys one last warning. Stay out of my

way. You guys have played too many games and have proven that your

words are lies and that you cant [sic] be trusted. if you want a war, l will give

you a war. And l will promise you l will give you everything l got. Back down.
(Doc. 79 at 7-8). On December 11, 2018, the grand jury returned the Hnai indictment, the
Second Superseding lndictment, retaining all of the counts in the previous indictments, and
adding a single additional count of interstate transportation of a stolen vehicle, a 2002 Ford
F-350 allegedly transported by Defendant across state lines “on or about and between July

7, 2018 and July 8, 2018.” (Doc. 47 at 5, Doc. 50). The Second Superseding indictment is

the subject of Defendant’s i\/iotion for Severance.1

 

1 The comprehensive list of counts in the Second Superseding indictment (Doc. 47) is as follows:

Count 1: Threats made on or about June 12, 2018 against the President of the United
States (Facebook posting that Defendant “was going to shoot President Donald J. Trump
in the head”), in violation of 18 U.S.C. § 871.

Count 21 Threats made on or about June 3, 2018 against law enforcement (Facebook
posting that Defendant would “’use lethal force on any law enforcement officer that
attempts to detain' [Defendant] as a result of a bench warrant”), in violation of 18 U.S.C. §
875(c).

Count 3: Threats made on or about June 12, 2018 against a person, J.M. (Facebook
posting that Defendant “promised to out a bullet in the head of J.M."), in violation of 18
U.S.C. § 875(c).

3

 

 

 

l||. DiscussioN
Defendant makes two arguments in his Motion for Severance and supporting briefs.
First, he argues that joinder of the threat counts (Counts 1-4) and the fugitive counts
(Counts 5-12) is improper under Federal Ruie of Criminal Procedure 8(a), because the

offenses are “dissimiiar,” are “not based on the same acts or transactions," and are “not

 

Count 4: Threats made on or about June 12, 2018 against a person, J.M. (Facebook
posting “’You're a dead man [J].il/i. . . . Lets piay."’), in violation of 18 U.S.C. § 875(c).

Count 5: interstate transportation of a stolen black 2002 Ford F-350 from Pennsy|vania to
New York on or about and between July 7, 2018 and July 8, 2018, in violation of 18 U.S.C.
§ 2312.

Count 6: interstate transportation of a stolen silver 2008 Dodge Caravan from
Pennsy|vania to West Virginia on or about and between July 29, 2018 and August 3, 2018,
in violation of 18 U.S.C. § 2312.

Count 7: interstate transportation of a stolen 9mm Hrearm from Pennsy|vania to Maryland
on or about and between July 25, 2018 and August 20, 2018, in violation of 18 U.S.C. §
922(i).

Count 8: interstate transportation of a stolen .22 caliber firearm from Pennsy|vania to
Kentucky on or about and between July 25, 2018 and August 20, 2018, in violation of 18
U.S.C. § 922(i).

Count 9: Whiie under an information for a state felony offense (aggravated assauit),
interstate transportation of a stolen 9 mm firearm from Pennsy|vania to Maryland on or
about and between July 25, 2018 and August 20, 2018, in violation of 18 U.S.C. § 922(n).

Count 10: Whiie under an information for a state felony offense (aggravated assauit),
interstate transportation of a stolen .22 caliber firearm from Pennsy|vania to Kentucky on
or about and between July 25, 2018 and August 20, 2018, in violation of 18 U.S.C. §
922(n).

Count 11: Whiie a fugitive from justice, on or about July 25, 2018, possession of hrearms,
in violation of 18 U.S.C. § 922(g)(2).

Count 122 On or about July 25, 2018, possession of firearms by a convicted felon in
violation of 18 U.S.C. § 922(g)(1).

4

 

 

connected by a common scheme or pian.” (Doc. 67 at 3, Doc. 68 at 3-4). He also argues
that he “wili suffer undue prejudice from the joinder of Counts 5 through 12 with Counts 1
through 4, requiring severance under Fed. R. Crim. P. 14(a).” (Doc. 67 at 3, Doc. 68 at 4-7,
Doc. 85). As Federal Rule of Criminal Procedure 8(a) and 14(a) provide the governing
standard ofjoinder, the Court will begin its analysis with an examination of Rule 8(a) and
14(a) before turning to Defendant’s arguments

A. STANDARD uNoER FEDERAL RuLE oF CRiMiNAL PRocEDuRE 8(A) AND 14(A).

Federal Rule of Criminal Procedure 8(a) governs joinder of offenses in federal
criminal litigation:

(a) Joinder of offenses The indictment or information may charge a

defendant in separate counts with 2 or more offenses if the offenses

charged-whether felonies or misdemeanors or both-are of the same or

similar character, or are based on the same act or transaction, or are

connected with or constitute parts of a common scheme or pian.

Fed. R. Crim. P. 8(a).2 “The joinder of [a] defendant’s offenses is consistent with the

purpose of Fed. R. Crim. P. 8 to promote economy ofjudiciai and prosecutorial resources.”

 

2 Federal Rule of Criminal Procedure 8(b), not directly at issue here, governs joinder of defendants Rule
8(a) and 8(b) are similar in operation:

The standards of Rule 8(a) and (b) joinder are nearly the same. Both permit joinder of
offenses and defendants respectively, when a transactional nexus exists between the
offenses or defendants to be joined. Oniy Rule 8(a), however, permits joinder on an
additional theory, that is when offenses “are of the same or similar character” . . .
Theoreticaiiy, then, Rule 8(a) provides wider latitude for joinder than does Rule 8(b).
Nonetheiess, in many cases the focus of joinder of offenses or defendants will be the
same: do the offenses or defendants to be joined arise out of a common series of acts or
transactions

 

 

 

United States v. Gorecki, 813 F.2d 40, 42 (3d Cir. 1987) (citing United States v. Werner,
620 F.2d 922, 928 (2d Cir. 1980)). “Joinder of charges is the rule rather than the exception
and Rule 8 is construed liberally in favor of initial joinder.” United States v. Brown, No. 02-
cr-146, 2002 WL 32739530, at *3 (i\/l.D. Pa. Dec. 17, 2002) (quoting United States v.
Bullock, 71 F.3d 171, 174 (5th Cir. 1995)). “Trial judges may look beyond the face of the
indictment to determine proper joinder in limited circumstances Where representations
made in pretrial documents other than the indictment clarify factual connections between
the counts, reference to those documents is permitted.” United States v. McGil/, 964 F.2d
222, 242 (3d Cir. 1992) (citing United States v. Serubo, 460 F. Supp. 689, 693 (E.D. Pa.
1978), vacated on other grounds 604 F.2d 807 (3d Cir. 1979)). The party challenging
joinder bears the burden of persuasion United States v. Avi/a, 610 F. Supp. 2d 391, 394-95
(l\/l.D. Pa. 2009) (citing Brown, 2002 WL 32739530, at *3). “Additionally, a defendant
claiming an improper joinder under Fed. R. Crim. P. 8(a) must prove actual prejudice from
the misjoinder.” Gorecki, 813 F.2d at 42 (citing United States v. Lane, 474 U.S. 438
(1986)).

Courts have interpreted Rule 8(a) as allowing joinder of offenses when there is a
“’transactionai nexus’ between the items . . . being joined.” McGi//, 964 F.2d at 241 (quoting

United States v. Eufrasio, 935 F.2d 553, 570 n. 20 (3d Cir. 1991)). This transactional nexus

 

United States v. Eufrasio, 935 F.2d 553, 570 n. 20 (3d Cir. 1991) (quoting Fed. R. Crim P. 8) (“[W]hen a
joinder of offenses charged against the same defendant is challenged, the literal meaning of the Rule
requires application of Rule 8(a), irrespective of whether multiple defendants are involved in the case.”).

6

 

 

can be based on a physicai, temporal, or logical connection between offenses, such as an
interrelation of facts or evidence. See, e.g., Gorecki, 813 F.2d at 42 (drug and firearms
offenses related in circumstance when firearm found in the same house where drugs were
found, indicating the firearm could have been used as part of a plan to distribute the drugs);
McGi//, 964 F.2d at 242 (joinder of tax evasion and bribery offenses proper where defendant
lawyer demanded and received cash for payment of legal services, evading payment of
taxes, and also used the cash received in furtherance of the bribery scheme); United States
v. Brown, No. 07-cr-296, 2008 WL 161146, at *5 (E.D. Pa. Jan. 16, 2008) (joinder of one
Hrearm offense not proper with later drug offenses allegedly committed seven months later;
offenses were “completely unrelated physically and temporally" and the firearm offense
“involve[d] an isolated incident of [defendant’s] actual possession [of] a single firearm in
public with no evident connection to any drugs or drug crimes"). Applying the transactional
nexus concept to fugitive or escape-related crimes, courts in this circuit have found that
escape-related crimes are properly joined with underlying offenses that are “’logical
predicate[s] to [the] alleged escape, and the escape, in turn, the culminating act ‘in the
same series of acts.”’ Avi/a, 610 F. Supp. 2d at 395 (quoting United States v. Wa/ker, No.
07-cr-263, 2008 WL 2247136, at *3 (M.D. Pa. May 30, 2008), aff’d 657 F.3d 160 (3d Cir.
2011)). The transactional “nexus depends on the temporal proximity between the offenses

whether the defendant escaped to evade prosecution for the underlying offense, and

 

whether the defendant was in custody for the underlying offense at the time of the flight.”
Wa/ker, 657 F.3d at 169 (quoting Avi/a, 610 F. Supp. 2d at 395).

Even if offenses are properly joined under Rule 8(a), under Federal Rule of Criminal
Procedure 14(a), courts may still order separate trials or devise other relief if the joinder
appears to prejudice a defendant:

(a) Relief. if the joinder of offenses or defendants in an indictment,

information, or a consolidation for trial appears to prejudice a defendant or the

government, the court may order separate trials of counts, sever the

defendants’ trials, or provide any other relief that justice requires
Fed. R. Crim. P. 14(a) (emphasis added). However, “[t]o establish that severance is
warranted, the defendant has the burden of demonstrating ‘clear and substantial
prejudice’ that would result in a manifestly unfair triai." Brown, 2008 WL 161146, at
*4 (quoting Eufrasio, 935 F.2d at 568). This is a “stringent requirement[],”
necessitating a specific showing of how a single trial on all counts would prejudice a
defendant Gorecki, 813 F.2d at 43 (citations omitted). When evidence is “easiiy
compartmentalized by the jury,” or “a case is ‘relative|y straightforward and discrete,

not involving overly technical or scientific issues, clear and substantial prejudice
does not exist, and severance is not required. United States v. Fumo, No. 06-cr-319,
2008 WL 109667, at *2 (E.D. Pa. Jan. 9, 2008) (citing United States v. Reichen‘er,
647 F.2d 397, 400 (3d Cir. 1981), then quoting United States v. Lore, 430 F.3d 190,
205 (3d Cir. 2005)). Similariy, if evidence relating to one set of charges would be

admissible in a separate trial on the other set of charges, severance is not required.

8

 

Gorecki, 831 F.2d at 42-43; Fumo, 2008 WL 109667, at *3. Nevertheless, the lack of
perfect cross-admissibility of evidence between sets of charges if separate trials
were held does not mean that a single trial would be prejudicial. See Eufrasio, 935
F.2d at 568 (citing United States v. Sandini, 888 F.2d 300, 307 (3d Cir. 1989)); Bean
v. Ca/deron, 163 F.3d 1073, 1085 (9th Cir. 1998) (citations omitted). Even if there is
a risk of prejudice, a district court has discretion to fashion an appropriate remedy
short of severance, such as limiting instructions to the jury. Zafiro v. United States,
506 U.S. 534, 538-39 (1993) (“Ruie 14 does not require severance even if prejudice
is shown; rather, it leaves the tailoring of the relief to be granted, if any, to the district
court’s sound discretion.”) (citations omitted); see also Richardson v. Marsh, 481
U.S. 200, 211 (1987) (finding that, typically, “juries are presumed to follow their
instructions”).

B. CouNTs 1-4 AND 5-12 ARE APFRoPRiATELY JolNEo UNDER RuLE 8(A).

Defendant’s first argument is that, while the threat counts (Counts 1-4) are properly
joined together, and the fugitive counts (Counts 5-12) are properly joined together, “the two
buckets of charges" do not satisfy the requirements of Rule 8(a). (Doc. 68 at 4). Defendant
contends that the threat and fugitive counts “do not involve the same conduct, witnesses
exhibits, or alleged victims,” and that the proof that the Government will offer on each set of
counts will be differentl (/d.) The Government responds that “[t]he defendant in this case

stole firearms and vehicles to help avoid apprehension by law enforcement on the threat

 

counts (as well as unrelated state charges) previously filed against him.” (Doc. 79 at 7). As
a result, the Government argues that the threat and fugitive counts “are intertwined and part
of the same overall scheme.” (/d. at 9). The Court agrees Whiie the firearms and stolen
vehicle offenses in Counts 5-12 are not “of the same or similar character” as the threat
offenses in Counts 1-4, the Court finds there is enough of a transactional nexus between
Counts 1-4 and 5-12 to support joinder under Rule 8(a).

The various indictments are silent on the factual circumstances demonstrating such
a transactional nexus, but the Court is permitted to look the Government’s response to the
Motion for Severance for insight See McGi/l, 964 F.2d at 242. As noted, the Government
explains the temporal and logical connection between the threat and fugitive counts: within
a month of tiivo of allegedly making the threats charged in Counts 1-4, Defendant allegedly
committed the various firearm and stolen vehicle offenses in Counts 5-12 to evade capture.
Defendant also allegedly issued a warning to law enforcement that, while uncharged in the
indictments as unlawful threats, is similar to the original threat he allegedly made to law
enforcement charged in Count 2.

The factual scenario presented here is like the one presented in this District in United
States v. Avi/a, 610 F. Supp. 2d 391 (M.D. Pa. 2009), which applied Federal Rule of
Criminal Procedure 8(b) to permit joinder of escape-related charges with underlying drug
conspiracy charges in Av/'/a, the defendant, one of several indicted in a drug conspiracy,

was also indicted for several escape-related charges while being held in custody for pretrial

10

 

 

detention for the drug conspiracy charges The escape-related charges included the
escape attempt itself, wire fraud, and use of interstate communication facilities in aid of
bribery of a prison employee /d. at 393-94. The court found that “the drug conspiracy
tainted every aspect of the alleged escape attempt, wire fraud, and bribery of the prison
employee.” ld. at 396. Courts in other circuits evaluating the joinder of escape-related and
underlying offense charges have reached the same conclusion. See, e.g., United States v.
Kaler, 11 F. App’x 400, 402-03 (6th Cir. 2001) (permitting joinder of escape charge with
drug trafficking charge); United States v. Gabay, 923 F.2d 1536, 1540 (11th Cir. 1991)
(permitting joinder in case involving bond jumping). Whiie Defendant was not in law
enforcement custody for the threat charges before he allegedly absconded and committed
the firearms and stolen vehicle charges in Counts 5-12, the Court finds that a sufficient
transactional nexus exists for the reasons advanced by the Government.3

Moreover, joinder of threat charges with firearms charges, or other charges, is
proper under Rule 8(a) when it evidences that the charges are all part of the same
transaction or a common scheme or plan. See United States v. Mc/nfosh, No. 13-cr-18,
2016 WL 695742 (N.D. Ga. Jan. 6, 2016); United States v. Sampson, No. 05-cr-11, 2006

WL 533377 (W.D. Va. i\/iar. 2, 2006). Mc/nfosh involved a defendant who allegedly

 

3 The Court notes that Count 5 of the Second Superseding indictment, unlike the other fugitive counts,
charges an offense alleged to have happened several days before the original July 10, 2018 indictment
The Court is uncertain if Defendant was aware of his pending indictment and the issuance of the arrest
warrant on July 10, 2018 prior to their occurrence However, even if he was not, the Court finds that Count
5 is not misjoined due to the similarity between Count 5 and the other fugitive counts, and the lack of actual
prejudice that would be caused in a joint trial on all counts, as discussed infra.

11

 

 

threatened to kill the President and also allegedly unlawfully received firearms during the
same two to three week time period. Mc/ntosh, 2016 WL 695742, at * 1. The court noted
that “given the nature of the charges and the timing, such an argument [that the crimes are
reiated] is piausible.” ld. Sampson involved threat and perjury charges against a
defendant, and the court found that the charges constituted a “common scheme or pian”
under Rule 8(a) because the defendant allegedly threatened individuals in order to avoid his
successful prosecution for perjury. Sampson, 2006 WL 533377, at *3. Likewise, in the
instant matter, the Court finds it plausible that the “common scheme or plan" involved
Defendant first making threats, as alleged in Counts 1-4, and then committing the crimes
alleged in Counts 5-12 in order to evade capture Therefore, Defendant has not met his
burden of persuasion to establish that the threat and fugitive counts are misjoined under
Rule 8(a).

C. THE JoiNDER oF THE CouNrs DoEs NoT CLEARLY AND SuBsTANTiALLY PREJuDicE
DEFENDANT.

Defendant’s next argument in favor of severance of the threat and fugitive counts is
that a single trial would unduly prejudice him, necessitating separate trials under Rule 14(a).
in part, Defendant contends that the nature of some of the crimes with which he is accused,
specifically, the firearms charges, would prejudice a jury against him in evaluating evidence
on the threat charges (Doc. 68 at 6). However, the bulk of Defendant’s prejudice argument
is focused on the admissibility of evidence relating to each set of charges if separate trials

were held. (See Doc. 68 at 6-7, Doc. 85 at 4-10). Specificaily, Defendant argues that
12

 

evidence relating to the fugitive counts would not be admissible in a separate trial on the
threat counts (Doc. 85 at 4-10). Thus, he contends that it would be prejudicial to have a
single trial on all counts The Government responds that the evidence relating to each set
of counts would be admissible to prove motive, intent, or opportunity and the Court can
provide limiting instructions to the jury to mitigate prejudice in this simple case. (Doc. 79 at
12-15).

The Court finds that Defendant has not proven that he would face “clear and
substantial prejudice” by facing a single trial on all counts Brown, 2008 WL 161146, at *4.
To begin, Defendant does not convincingly support his argument that evidence regarding
the firearms charges “tends to make Mr. Christy appear to be a generally dangerous
person” and will lead to prejudice when a jury considers the threat charges (Doc. 68 at 6).
if firearms charges involving the unlawful possession of weapons were truly that
inflammatory and prejudicial, then that would mean that such charges could never be joined
with other charges in a single triai. Rule 14(a) contains no categorical guidance that
firearms charges, or other types of charges, so potentially infect a jury with bias that multiple
trials are necessary when a defendant is charged with firearms offenses in addition to other
crimes And the case law bears this point out, as firearms charges are frequently joined
with other charges in a single trial without contravening Rule 14(a). See, e.g., Gorecki, 813
F.2d at 42-43 (joinder of unlawful possession of a firearm and drug charges was proper);

Mc/ntosh, 2016 WL 695742, at *1-2 (threat and unlawful receipt of firearms charge properly

13

 

joined). Defendant has not specifically demonstrated here how the joinder of the firearms
charges with the threat charges would result in a manifestly unfair trial (beyond the issue of
admissible evidence discussed below) and why limiting instructions to the jury would not
suffice to alleviate the risk of prejudice indeed, Defendant does not argue that joinder of
the firearms charges in Counts 7-12 with the stolen vehicle charges in Counts 5-6 would
cause clear and substantial prejudice and a risk of jury bias on the stolen vehicle charges,
even though two of the firearms-related counts involve similar elements regarding
knowledge that the items were stolen.

The Court is also not convinced by Defendant’s cross-admissibility argument, which
hinges on an incorrect, overly rigid understanding of when severance is required under Rule
14(a). As stated previously, it is not the case that, when multiple charges or sets of charges
are joined in a single trial, all evidence relating to one charge or set of charges must be
admissible in a hypothetical separate trial on the other charge or set of charges See
Eufrasio, 935 F.2d at 568 (finding in the context of joinder of defendants and charges that
“[p]rejudice should not be found in a joint trial just because all evidence adduced is not
germane to all counts against each defendant.”) (citing Sandini, 888 F.2d at 307); Bean v.
Ca/deron, 163 F.3d 1073, 1085 (9th Cir. 1998) (“[W]e are mindful that prejudice generally
does not arise from joinder when the evidence of each crime is simple and distinct, even in
the absence of cross-admissibility.”) (citing United States v. Johnson, 820 F.2d 1065, 1071

(9th Cir. 1987); Drew v. United States, 331 F.2d 85, 91 (D.C. Cir. 1964)). Here, the crimes

14

 

charged are relatively simpie, not involving overly specialized and technical issues, and the
evidence is, to an extent, able to be compartmentalized This case involves distinct threats,
made to different individuals on different days; illegal possession and interstate
transportation of two different stolen firearms; and interstate transportation of two different
stolen vehicles in these circumstances careful trial management by the parties and the
Court and limiting instructions presented to the jury should suffice to minimize the risk of
prejudice

Even if uniform cross-admissibility of evidence on the threat and fugitive counts was
required to avoid severance, the Court is skeptical that evidence regarding each set of
counts would not be admissible in hypothetical separate trials The Court is mindful of the
challenges of considering admissibility of evidence in advance of trial, and it undertakes an
admissibility analysis only for the purposes of considering the risk of clear and substantial
prejudice to Defendant if a single trial on ali counts is held. Thus, the Court’s statements
herein on this issue should not be construed or understood by the parties as a ruling on the
admissibility of any evidence which may be presented at trial, in considering admissibility,
Federal Ru|es of Evidence 402, 403, and 404(b) are the Court’s lodestar. Fed. R. Civ. P.
402 (relevant evidence admissibie; irrelevant evidence not admissible), 403 (relevant
evidence can be excluded if “its probative value is substantially outweighed by a danger of,”
inter alia, “unfair prejudice”), 404(b) (evidence of crimes, wrongs, or other acts not

admissible as character propensity evidence but “may be admissible for another purpose,

15

 

such as proving motive, opportunity, intent, preparation, plan, knowiedge, identity, absence
of mistake, or lack of accident”). For the most part, each party does not squarely address
the respective position of the other: the Government mainly emphasizes the admissibility of
evidence relating to the threat counts in a separate trial on the fugitive counts while
Defendant only focuses his attention on the reverse scenario.

Starting with the admissibility of evidence relating to the threat counts in a separate
trial on the fugitive counts the Court agrees with the Government that such evidence would
likely be admissible under Rule 404(b) as relevant evidence of Defendant’s motive, intent,
and plan to commit the fugitive counts (Doc. 79 at 12-13 (“[f]he defendant committed the
fugitive offenses to avoid apprehension and prosecution for the threat offenses and the
threat offenses show the defendants motive for committing the fugitive offenses.”)); see,
e.g., Gorecki, 813 F.2d at 43 (evidence relating to drug possession admissible under Rule
404(b) to show motive for not registering a firearm); Fumo, 2008 WL 109667, at *3
(evidence of fraud charges admissible under Rule 404(b) to show motive for obstruction of
justice charges); United States v. Chagra, 754 F.2d 1186, 1189 (5th Cir. 1985) (evidence
relating to murder charge admissible under Rule 404(b) to show motive and intent to commit
obstruction ofjustice and drug conspiracy crimes to finance escape from prison). This
evidence would also likely satisfy Rule 403: even if it would “piace Defendant in a bad light
before the jury[,] [e]vidence is not unfairly prejudicial . . . simply because it convincingly

incriminates the accused.” Chagra, 754 F.2d at 1189.

16

 

Turning to the other possibility, the admissibility of evidence related to the fugitive
counts in a separate trial on the threat counts the Court finds that it would also likely be
admissible under Rule 404(b). in general, evidence related to the fugitive counts could
evidence Defendant’s consciousness of guilt of the threat offenses See, e.g., U.S. v.
Heath, 456 F. App’x 102, 104 (3d Cir. 2011) (evidence of flight and resistance to arrest
properly admitted under Rule 404(b) as consciousness of guilt of firearms offense); 3d Cir.
Model Crim. Jury instructions § 4.30 cmt.

The Court reaches this conclusion despite Defendant’s urging to the contrary in his
Repiy Brief by citing to a Fifth Circuit case, United States v. Myers 550 F.2d 1036 (5th Cir.
1977). Defendant contends that because he was also facing charges in state court for
unrelated offenses at the time the fugitive offenses were committed, a necessary inference
that Defendant was conscious of guilt for the crimes at issue in this action cannot be made.
(Doc. 85 at 4-6). in Myers, the Fifth Circuit adopted a test for determining the probative
value of evidence of flight as consciousness of guilt by looking to four inferences:

Analytically, flight is an admission by conduct its probative value as

circumstantial evidence of guilt depends upon the degree of confidence with

which four inferences can be drawn: (1) from the defendant's behavior to

flight; (2) from flight to consciousness of guilt; (3) from consciousness of guilt

to consciousness of guilt concerning the crime charged; and (4) from

consciousness of guilt concerning the crime charged to actual guilt of the
crime charged.

Myers, 550 F.2d at 1049 (internal citations omitted). The Fifth Circuit ruled that the third

inference was not met in Myers because the defendant, on trial for an armed bank robbery

17

 

committed in Florida, had committed another armed bank robbery in Pennsy|vania before
fleeing from law enforcement and being arrested in California. ld. at 1050. (“Since it is
known that Myers committed an armed bank robbery in Pennsy|vania between the date on
which the Florida robbery occurred and the date of his arrest in California, the hypothesis
that he fled solely because he felt guilty about the Pennsy|vania robbery cannot be ruled
out.”). The four inferences test has never been adopted as binding by the Third Circuit,
although district courts in the circuit have cited it favorably. See SEC v. Bonan Huang, 684
F. App’x 167, 175 n.7 (3d Cir. 2017) (noting court will analyze flight “evidence as we would
any other form of evidence, considering its probative value and potential prejudicial effect”).
Even so, this case is unlike Myers Here, the Government points to evidence that
Defendant allegedly made threatening statements to federal law enforcement officials while
on the run from those same federal law enforcement officials who were seeking his capture
for the threat charges at issue in this matter. This is enough to establish the contested
inference, and demonstrates the potential probative value of the fugitive-related evidence in
a separate trial on the threat counts

Simiiarly, while the Court agrees with Defendant that the fugitive-related evidence
may not be admissible to show his capacity to carry out his alleged threats charged in
Counts 1-4 (Doc. 85 at 6-9, discussing United States v. Hime/wrighf, 42 F.3d 777 (3d Cir.
1994)), it could be admissible under Rule 404(b) for purposes in addition to consciousness

of guilt in particular, Defendant’s issuance of additional threatening statements referencing

18

 

 

 

his alleged crimes while allegedly evading law enforcement could evidence his intent or
“absence of mistake” under Rule 404(b) when evaluating his intent when making the alleged
threats charged in Counts 1-4. See United States v. E/onis, 841 F.3d 589, 596 (3d Cir.
2016) (noting that 18 U.S.C. § 875(c) requires in part, a subjective intent element that
“defendant transmitted a communication for the purpose of issuing a threat or with
knowledge that the communication would be viewed as a threat”). For all Rule 404(b)
justifications considered by the Court in this Opinion, the Court does not find that the
probative value of the evidence would be substantially outweighed by the risk of unfair
prejudice

in sum, the Court finds that it would not cause clear and substantial prejudice under
Federal Rule of Criminal Procedure 14(a) to have a joint trial on all counts However, the
Court recognizes the potential risk of prejudice in this matter and will conduct the trial with
due regard for the avoidance of unfair prejudice including the use of limiting instructions to
the jury, where necessary, to ensure the fairness of the proceedings Additionally, the Court
will bifurcate Count 12, the felon in possession firearms count, from the rest of the trial to
avoid unfair prejudice from the jury hearing about Defendant’s past felony conviction. The
trial will thus proceed with a first phase on Counts 1-11 with verdict before reconvening for a
second phase on Count 12. Because the Court is unaware of what felony offense(s)

Defendant has been convicted of and likewise cannot know whether Defendant will testify in

19

 

 

this case, the Court will reserve ruling on any admissibility issues under Federal Ru|es of
Evidence 403, 404, 608, 609, or any other applicable Ru|es of Evidence
lV. CoNcLusioN
For the reasons outlined above, the Court will deny Defendant’s Motion for
Severance and will bifurcate the trial proceedings between Counts 1-11 and Count 12. A

separate Order follows

   

9

 

4 / fcclM-»/€ét'¢¢/
Rol>ert o. iillariam'

United States District Judge

20

 

